La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
HH
En 1986 se constituyó la corporación demandada Shoring & Forming Systems, Inc. (Shoring o peticionaria) para dedicarse al alquiler de equipos para fraguar concreto en posición horizontal (gavetas voladoras) y vertical (,strong-backs) que se utilizan en la industria de la construcción. *865General Gases & Supplies Corp. (General Gases) se dedi-caba al negocio de ferretería y venta y alquiler de equipo de construcción e industrial.
El 23 de febrero de 1993, General Gases presentó una demanda en cobro de dinero contra Shoring. Shoring negó que adeudara la suma reclamada y presentó una reconvención. En ésta, la peticionaria alegó que General Gases: (1) violó el contrato habido entre las partes; (2) abusó del proceso judicial maliciosamente para obtener una orden de embargo por más de lo reclamado en la de-manda; (3) ocasionó la anulación de las operaciones de Shoring; (4) difamó al divulgar indiscriminadamente a otros contratistas y clientes de la peticionaria la incapaci-dad de Shoring en el negocio a sabiendas de la falsedad de dicha información, y (5) no pagó lo adeudado por concepto de equipos y materiales alquilados. Shoring solicitó de General Gases $5,000,000 en concepto de daños y perjuicios, y $7,355.13 por deudas.
El 4 de diciembre de 1995, General Gases presentó una moción de sentencia sumaria. En ésta, General Gases aceptaba la existencia de un “entendido” de que mientras el señor Burgos se desempeñara como Director de la Divi-sión de Andamios de General Gases y a la misma vez como consultor, accionista y miembro de la Junta de Directores de Shoring, ambas compañías no debían competir entre sí. Por el potencial conflicto de intereses que esta posición de Burgos presentaba, decidieron no alquilar los equipos que arrendaba la otra. Alegaron, además, que nunca se pactó o discutió qué ocurriría si el señor Burgos dejaba sus funcio-nes en Shoring para irse a General Gases. Específica-mente, si bajo esas circunstancias las compañías continua-rían con el acuerdo antes mencionado o no. General Gases alegó que este acuerdo era contrario a la ley y al orden público, específicamente por violar las leyes antimonopolís-ticas de Puerto Rico y federales al constituir un pacto de no competir.
*866En la oposición a la moción de sentencia sumaria, Shoring expuso que General Gases estaba impedida de levan-tar la defensa de ilegalidad del acuerdo pues no la presentó en la réplica a la reconvención como defensa afirmativa. Argüyó, además, que existían controversias sustanciales de hechos materiales que le impedían al tribunal dictar sentencia sumariamente. En la declaración jurada del se-ñor Guillermety —que acompañó a la referida oposición— se expresó que el acuerdo entre Shoring y General Gases no era como alegaba el señor Burgos de que éste finalizaría cuando su relación con Shoring terminara, sino que conti-nuaría hasta que las partes, de común acuerdo, lo terminaran. Dicho acuerdo se instrumentó durante cinco años, de 1987 a 1992. En dicha declaración jurada se ex-puso que “es razonable concluir que ese tipo de acuerdo continuaría por treinta o cuarenta años porque General Gases es una compañía bien establecida en Puerto Rico y Shoring & Forming, aunque llevaba incorporada menos tiempo, ya había terminado de pagar sus equipos y se en-contraba con un inventario de equipos que duraría no me-nos de ese periodo de tiempo”.
Luego de celebrar una vista el 21 de diciembre de 1995, el Tribunal de Primera Instancia acogió la moción presen-tada por General Gases y dictó sentencia sumaria parcial desestimando la primera (violación de contrato) y tercera causa de acción (violaciones adicionales) de la reconven-ción de Shoring. El tribunal determinó que el acuerdo que ambas partes admitieron existía era nulo por ser contrario a la ley y al orden público. Dio, además, por desistidas la segunda (abuso de proceso y de derecho) y quinta (cobro de dinero) causas de acción de la reconvención.(1)
Inconforme, Shoring acudió al Tribunal de Circuito de Apelaciones (Tribunal de Circuito) para pedir revisión. Este confirmó la sentencia sumaria apelada. En síntesis *867expuso que el contrato entre Shoring y General Gases era nulo, pues constituía un pacto de no competencia contrario a la legislación antimonopolística federal y local.
Shoring presentó un recurso de certiorari ante nos y se-ñaló que el Tribunal de Circuito erró:
1. Al confirmar la Sentencia del Tribunal de Primera Instan-cia que declaró con lugar la Moción de Sentencia Sumaria de General Gases, a pesar que éste había renunciado a la defensa de ilegalidad cuando no la incluyó en su réplica a la reconven-ción de Shoring. La defensa de ilegalidad es una de las que si no se levantan se renuncian.
2. Al confirmar la Sentencia del Tribunal de Primera Instan-cia que determinó que el contrato entre Shoring y General Gases infringe las leyes antimonopolísticas.
3. Al confirmar la Sentencia del Tribunal de Primera Instan-cia que no consideró la defensa de renuncia de General Gases a la reclamación de violación antimonopolística por la teoría de in pari delicto.(2)
H-1
 El Art. 2 de la Ley de Monopolios y Restricción del Comercio (Ley de Monopolios), Ley Núm. 77 de 25 de junio de 1964, según enmendada, 10 L.RR.A. see. 258 (Art. 2 de la Ley de Monopolios), dispone que:
Todo contrato, combinación en forma de trust o en otra forma, o conspiración para restringir irrazonablemente los negocios o el comercio en el Estado Libre Asociado de Puerto Rico o en cualquier sector de éste, por la presente se declaran ilegales y toda persona que haga tales contratos o se comprometa en tales combinaciones o conspiraciones incurrirá en delito menos grave.
La letra de este estatuto proviene sustancialmente de la Sec. 1 de la Ley Sherman, 15 U.S.C. sec. 1, en la jurisdic-*868ción federal.(3) La única diferencia visible entre ambos es-tatutos es la utilización del término irrazonablemente en la local. Esta diferencia en la redacción, sin embargo, se ha erradicado en la aplicación, ya que la interpretación que han hecho los tribunales federales de la Sec. 1 de la Ley Sherman, supra, ha añadido irrazonable (unreasonable) como parte de los elementos necesarios para probar la exis-tencia de la práctica de comercio o negocio prohibida. (4)
Las doctrinas e interpretaciones que se han elaborado bajo la Ley Sherman y la Ley Clayton, 15 U.S.C. sees. 12, 13, 14-19, 21 y 22-27, nos ayudarán a determinar y establecer, al amparo de nuestra legislación, las normas locales que prohíben las prácticas monopolísticas y protegen la libre y justa competencia en los negocios y en el comercio. Hay que tener presente que la aplicación de estos estatutos federales no constituye campo ocupado.(5) Cuando lo que se está aplicando es la ley local, los tribunales de Puerto Rico pueden interpretarla de una manera distinta que atienda efectivamente nuestra realidad y particularidad económica.(6)
*869Debido a nuestro tamaño territorial, relación política y vivencias sociales, nuestra situación económica se ha caracterizado por ser relativamente reglamentada y dirigida por el Gobierno.(7) Este tipo de economía hace aún más necesario que los tribunales diluciden de forma flexible los conflictos que surjan a los cuales les sean aplicables las disposiciones de la Ley de Monopolios, a base del criterio de razonabilidad y no como instrumento mecánico que refleje, más bien, una aplicación formalista del derecho.(8)
La exposición de motivos de la Ley de Monopolios es cónsona con lo antes expresado. En la misma se expresó que la medida se creó para asegurarle al Pueblo en general, y a los pequeños comerciantes en particular, los beneficios de la libre competencia. Su objetivo final era proscribir los males que atentan contra la economía general de la Isla, “sin que se intente desalentar el progreso económico ni el fomento de éste por agencias de Gobierno, ni menoscabar la reglamentación económica que proveen otras leyes”. Vemos, pues, que lo que aparenta ser un dilema, una contradicción, la coexistencia del libre comercio y la regulación del mismo por el Gobierno, es en realidad una necesidad que requiere armonizarse y atemperarse a nuestras particularidades económicas. En otras palabras, alentar el pro-*870greso económico en Puerto Rico puede requerir, en ciertas circunstancias, atemperar el rigor de la libre competencia. Puede implicar, en ocasiones, la intervención activa del Go-bierno en el comercio.
En Pressure Vessels P.R. v. Empire Gas P.R., supra, pág. 509, citando a ABA Antitrust Section, Antitrust Law Developments Cap. I, pág. 3 (2da ed. 1984), expresamos que el texto del Art. 2 de la Ley de Monopolios dispone tres requisitos “que se tienen que establecer para demostrar una infracción a esta disposición: ‘(1) deberá existir algún contrato, combinación o conspiración entre dos o más entidades separadas (2) el cual restringe irrazonablemente los negocios o el comercio (3) en Puerto Rico o en cualquier sector de éste’
En el caso de autos, Shoring y General Gases admitie-ron la existencia de un acuerdo, aunque de los documentos surge que sus términos específicos están en controversia. Los efectos de dicho acuerdo necesariamente se van a sen-tir en Puerto Rico, sobre esto no hay controversia alguna. Vemos, pues, que dos de los tres requisitos previamente citados están presente en el caso de marras.
HH
Ahora bien, para estudiar la aplicación del tercer requisito —la restricción irrazonable— los tribunales en Estados Unidos han desarrollado —principalmente— dos métodos de análisis: (1) el análisis de irrazonabilidad per se (the per se rule) (la regla per se), o (2) la regla de la razonabilidad (the rule of reason) (en adelante la regla de razonabilidad).
La regla per se condena la restricción comercial impug-nada sin examinar su propósito o hacer un extenso análisis de su efecto en el mercado y el daño a la competencia. Como regla general, las cortes han aplicado la regla per se *871a restricciones que resulten en: (a) fijación de precios(9) horizontal y vertical, excepto la fijación máxima de precio, la cual se examina bajo la regla de razonabilidad,(10) y (b) división horizontal del mercado (con algunas excepciones que se mencionarán a continuación). (11) Para efectos pro-cesales de la regla per se, la parte que alegadamente violó la ley antimonopolística debe derrotar la presunción de irrazonabilidad e ilegalidad.
De otra parte, la regla de razonabilidad (rule of reason) requiere un análisis extenso y ponderado de todas las circunstancias del caso específico. Algunos elementos a considerar cuando se utiliza este método de análisis son, entre otros: (a) estudiar los hechos particulares del negocio al que se le está aplicando la restricción, incluyendo una definición de los productos que compiten actualmente o podrían competir en el futuro; (b) la composición y el comportamiento del mercado; (c) la condición del negocio o mercado antes y después de la restricción; (d) la naturaleza de la restricción; (e) el efecto real o probable de la restricción. Chicago Board of Trade v. United States, 246 U.S. 231, 238 (1918).
Ahora bien, el impacto en la competencia, bajo la regla de razonabilidad, no se debe confundir con el impacto que una restricción pueda tener sobre un competidor, ya que la Ley Sherman se creó para proteger la competencia y no a los competidores. Brooke Group Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209 (1993). Por ende, *872la determinación de una violación de la Sec. 1 de la Ley Sherman, supra, no puede fundamentarse en el impacto que la restricción tuviese en un solo competidor o negocio sin que exista otra prueba de un efecto a la competencia en general en un mercado particular. Cargill, Inc. v. Mo[nf]ort of Colo[rado], Inc., 479 U.S. 104, 107 (1986), en Von Kalinowski, supra, pág. 12-12.
En Puerto Rico, al igual que en algunas jurisdicciones federales, uno de los elementos más importantes en el análisis bajo la regla de razonabilidad es el estudio del mercado particular que alegadamente se está afectando por la restricción. Esto requiere, entre otras cosas, que el tribunal determine el tipo de mercado de que se trata, si es uno altamente concentrado o de múltiples firmas de negocios, ninguna de las cuales tiene mucho poder dentro de ese mercado particular, o si es un mercado de fácil entrada donde la competencia potencial es un factor importante que hay que tomar en consideración. La idea detrás de esta determinación inicial parte de la premisa de que las restricciones impuestas por firmas de negocio que no tienen poder en el mercado no pueden, como regla general, afectar sustancialmente la competencia y, por ende, ser irrazonables. Véase Von Kalinowski, supra, pág. 12-13. Este análisis del poder en el mercado requiere una definición y un estudio del mercado en particular o de los varios submercados que puedan quedar afectados. Esto se hará a través de estudios empíricos y económicos del producto, y el área geográfica donde se sienta la competencia. íd., pág. 12-14.(12)
*873Debido a la incertidumbre que reflejan las decisiones del Tribunal Supremo federal en cuanto a la aplicación de las normas antes señaladas,(13) resulta imperativo que al insuflar vida a nuestra normativa antimonopolística utilicemos nuestra creatividad interpretativa para darle una aplicación que vaya a la par con nuestras realidades económicas. Esto implica que, al beneficiarnos de la experiencia de Estados Unidos, lo hagamos caso a caso, amoldando la aplicación de los principios antes discutidos a una economía muy distinta.
IV
En aras de lo antes mencionado, cuando un juzgador se enfrente a un caso como éste —donde se cuestione la razonabilidad de una restricción— debe ser sumamente cauteloso antes de concluir que debe utilizar el método de la regla per se para adjudicar la controversia. Como regla general, en Puerto Rico no se debe resolver un caso bajo el Art. 2 de la Ley de Monopolios, supra, bajo el procedimiento de la regla per se. Tampoco, como regla general, este tipo de caso se dilucidará mediante el mecanismo procesal de la sentencia sumaria (Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III). Esto es así ya que el juzgador, antes de elegir por cuál doctrina se inclinará su análisis *874del caso, si la regla per se o la regla de razonabilidad, de-berá tener ante sí todos los elementos necesarios que le permitan tomar una decisión acertada.
En el caso de autos, los términos del acuerdo, incontro-vertidos por las partes y aceptados como tales por el Tribunal de Primera Instancia y el Tribunal de Circuito, expo-nían que: (1) General Gases y Shoring habrían de complementarse entre sí en el alquiler de los productos que no formaban parte del respectivo negocio de cada uno; (2) por el equipo que alquilara Shoring de General Gases en el área de andamios, Shoring recibiría de General Gases una comisión; (3) por el equipo que General Gases alquilara de Shoring en gavetas voladoras y strongbacks, General Gases recibiría una comisión; (4) General Gases referiría clientes que necesitaran gavetas voladoras y strongbacks a Shoring; (5) Shoring, a su vez, referiría clientes que nece-sitaran andamios a General Gases; (6) el señor Burgos tra-bajaría como director de la división de andamios de General Gases sin desvincularse de sus labores como consultor y accionista de Shoring.
De los datos anteriormente expuestos, los cuales surgen con meridiana claridad del expediente, podemos concluir que el acuerdo entre General Gases y Shoring era de no competencia, cuyo efecto era complementar sus respectivos negocios en el área de “gavetas voladoras” y strongbacks. Ahora bien, debe tenerse presente que no todo acuerdo de no competencia que complementa un negocio o un acuerdo entre competidores potenciales es de por sí y, sin más, ilegal y detrimental a la competencia.(14) De he-*875cho, en este caso en particular existen circunstancias que reflejan la necesidad de que se realice un análisis al am-paro de la regla de razonabilidad.
En primer lugar, los términos del acuerdo distan de es-tar claros, específicamente en cuanto a la duración del mismo.(15) La falta de claridad en los términos del acuerdo hace difícil definir en términos precisos en qué constituye la restricción, y mucho menos auscultar sus efectos. En segundo lugar, en el expediente se hace referencia varias veces sobre la alta competencia en esa “área del mercado” sin que se haya hecho el más mínimo esfuerzo para definir el mercado de que se trata.(16) Si es muy competitiva esta “área del mercado”, el efecto de la restricción podría ser de minimus y hacer totalmente inaplicable la legislación an-timonopolística y, por ende, innecesario el análisis de razonabilidad. En tercer lugar, bajo la regla de razonabili-dad tradicional no se pueden estudiar los efectos de una restricción en la competencia sin tener claro de qué mer-cado estamos hablando. Resulta totalmente inaceptable que se pretenda establecer el fundamental elemento del mercado afectado utilizando la frase “el mercado de la construcción” sin más detalles. Resulta obvio que no esta-mos ante una restricción que afecte al “mercado de la cons-trucción” en general.
Finalmente, recordemos lo que mencionamos al principio del Acápite IV con respecto a que no toda restric-*876ción impugnada bajo el Art. 2 la Ley de Monopolios debe ser juzgada bajo la regla per se. La mera aseveración de que la restricción afecta el comercio no la cualifica ipso facto como irrazonable per se y, por ende, ilegal. La deci-sión inicial del juzgador sobre el escrutinio que utilizará para analizar la irrazonabilidad de una restricción no debe tomarse a la ligera. Las decisiones al respecto desarrolla-rán la tendencia antiformalista en cuanto a la aplicación de nuestra Ley de Monopolios. Tendencia que debe atender las necesidades de nuestra delicada economía, donde cual-quier decisión, por pequeño que parezca su efecto, puede tener grandes repercusiones en la economía. No se puede comparar con Estados Unidos donde, con probable certeza, la misma decisión no tenga semejante efecto. Aplicar lige-ramente la regla per se en Puerto Rico podría afectar ad-versamente la economía. Por consiguiente, erraron los tribunales de Primera Instancia y de Circuito al juzgar ipso facto, mediante el mecanismo procesal de la sentencia su-maria, la irrazonabilidad de la restricción bajo la regla per se.
Hay que tener presente que al analizar el caso de autos, bajo el escrutinio de la regla de razonabilidad, el hecho de que la restricción afecte directamente a un comerciante o competidor no es la vara adecuada para medir el efecto, si alguno, que tuvo en la competencia general la restricción impugnada. El expediente del caso no nos presenta un cua-dro fáctico adecuado para adjudicar la violación, si alguna, del Art. 2 de la Ley de Monopolios.
Por lo antes expuesto, procede revocar la sentencia del Tribunal de Circuito emitida el 2 de diciembre de 1996, y devolver el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto. En primer lugar, una vez el tribunal de instancia tenga ante sí todos los de-talles fácticos que puedan delinear la existencia de alguna restricción, puede determinar si se debe aplicar o no la Ley de Monopolios. De determinar que no es una restricción “de *877minimus”, debe entonces adentrarse en la aplicación de la Ley de Monopolios según discutida previamente.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. Los Jueces Asociados Señores Re-bollo López y Corrada Del Río concurrieron sin opinión escrita. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.
— O —

(1) Las partes llegaron a un acuerdo parcial de transacción. Sólo quedaba, en-tonces, adjudicar la cuarta causa de acción.


(2) Debido al resultado a que hoy llegamos en el caso de autos, resulta innece-sario discutir los señalamientos de error (1) y (3).


(3) Ésta dispone: “Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among the several States, or with foreign nations, is hereby declared to be illegal. Every person who shall make any contract or engage in any combination or conspiracy hereby declared to be illegal shall be deemed guilty of a felony, and, on conviction thereof, shall be punished by fine not exceeding $10,000,000 if a corporation, or, if any other person, $350,000, or by imprisonment not exceeding three years, or by both said punishments, in the discretion of the court.” La sección de la Ley Sherman que aplica a Puerto Rico es la Sec. 3. Esta sección tiene una redacción similar a la Sec. 1 antes citada.


(4) Véanse: National Soc. of Professional Engineers v. U.S., 435 U.S. 679 (1978); Standard Oil Co. v. United States, 221 U.S. 1 (1911).


(5) Puerto Rico v. Shell Co., 302 U.S. 253 (1937).


(6) Véanse: P.R. Fuels, Inc. v. Empire Gas Co., Inc., 149 D.P.R. 691 (1999), y Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994). En el primero expre-samos que “queda abierta la función creadora en la aplicación de la ley, tanto en la rama ejecutiva como en la judicial en sentido favorable a nuestro desarrollo econó-mico, a[ü\n en el caso de disposiciones con precedentes en la legislación ¡federal]”. (Énfasis en el original suprimido y énfasis suplido.) P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, pág. 709. Véase Informe Conjunto de las Comisiones de lo Jurídico, de Hacienda y de Comercio e Industria, 18 Diario de Sesiones de la Asamblea Legis-lativa (Cámara) 1425-1426 (1964).


(7) Como ejemplos de esta función interventora del Estado sobre la economía están: (1) la ley que regula las operaciones de establecimientos comerciales (la ley de cierre actual), Ley Núm. 1 de 1ro de diciembre de 1989, según enmendada, 29 L.P.R.A. see. 301 et seq.; (2) la ley que regula los contratos de distribución, Ley Núm. 75 de 24 de junio de 1964, según enmendada, 10 L.P.R.A. see. 278 et seq. Para la interpretación jurisprudencial de la Ley Núm. 75, supra, véase Roberco, Inc. y Colón v. Oxford Inds., Inc., 122 D.P.R. 115 (1988); (3) la autoridad que se le ha concedido al Departamento de Asuntos del Consumidor (D.A.Co.) para fijar precios, Ley Núm. 5 de 23 de abril de 1973 (3 L.P.R.A. see. 341 et seq.).


(8) En P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, pág. 362, citando a Pressure Vessels P.R. v. Empire Gas P.R., supra, expresamos que uno de los objetivos fundamentales de la Ley de Monopolios y Restricción del Comercio era “[pjroveer una base flexible para la propia ejecución de la ley, basada en una norma de razona-bilidad que permita a nuestros tribunales tomar en cuenta las características pro-pias y las necesidades de nuestra economía, así como los planes gubernamentales y la acción privada para fomentarla”. (Énfasis suplido.) Informe Conjunto de las Co-misiones de lo Jurídico, de Hacienda y de Comercio e Industria, supra, págs. 1425-1426.


(9) En Puerto Rico, al ser una economía altamente dirigida, la fijación de precios por parte del Gobierno no nos es extraña, y a veces resulta indispensable para man-tener el equilibrio en áreas más débiles de nuestra economía. Véase Ley Orgánica del Departamento de Asuntos del Consumidor (esc. núm. 7).


(10) Véase State Oil Co. v. Khan, 522 U.S. 3 (1997).


(11) En los casos donde exista (a) un acuerdo para atar un producto con otro {tying arrangement), (b) un acuerdo de reciprocidad, o (c) un boicot de grupo, se necesita la existencia de elementos adicionales, como la coerción o fijarse si uno de los negocios es sustancialmente más poderoso económicamente, para que las cortes apliquen la regla per se. Von Kalinowski, supra, pág. 12-3.


(12) Cabe señalar que en el ámbito federal se ha desarrollado una tercera meto-dología híbrida para determinar irrazonabilidad, donde no es indispensable traer prueba sobre poder en el mercado. FTC v. Indiana Federation of Dentists, 476 U.S. 447 (1986). Vbn Kalinowsky, supra, pág. 12-15. En NCAA v. Board of Regents of Univ. of Okla., 468 U.S. 85 (1984), el Tribunal Supremo federal expresó que cuando existe una clara restricción en precio, no es esencial traer prueba sobre el poder que tienen en el mercado los negocios involucrados. En otras palabras, la posible viola-ción a la ley antimonopolística era tan patente que, sin tener que utilizar la regla per se o el extenso y ponderado estudio de la regla de razonabilidad, se podía adjudicar *873la controversia utilizando la regla de razonabilidad sumariamente; se podía detectar y balancear sumariamente los efectos beneficiosos, nocivos o altemos de la restricción en la competencia. P.E. Areeda, Antitrust Law: An Analysis of Antitrust Principles and Their Application, 1986, Vol. VII, pág. 403. A esta doctrina se le conoce como “la regla de razonabilidad sumaria” o “the truncated rule of reason”.
En el caso de autos no se puede utilizar este método de análisis ya que de las alegaciones y los documentos que las acompañan no se puede hacer el respectivo balance para analizar la restricción.


(13) Para la visión tradicional de 1940, la cual condenaba, como regla general, cualquier restricción, véase United States v. Socony-Vacuum Oil Co. et al., 310 U.S. 658 (1940). Esta visión comenzó a cambiar en la década de. 1970 con Broadcast Music, Inc. v. CBS, 441 U.S. 1 (1979), y en la de 1980 con NCAA v. Board of Regents of Univ. Of Okla., 468 U.S. 85 (1984). En la década de 1990, sin embargo, la tenden-cia para aplicar las doctrinas se mostraba un tanto incierta con casos en que la corte utilizaba la visión tradicional como FTC v. Superior Court Trial Lawyers Assn., 493 U.S. 411 (1990), y de más flexibilidad como State Oil Co. v. Khan, supra.


(14) El Tribunal Supremo federal, desde finales del siglo XIX, ha sostenido que un pacto de no competencia por motivo de la venta de uno de los negocios en el acuerdo no debe ser juzgado bajo la regla per se. Addyston Pipe & Steel Co. v. United States, 175 U.S. 211 (1899). A mediados del siglo XX, el Tribunal Supremo federal extendió la aplicación de lo antes expresado para los acuerdos de no competencia cuando hay envueltos contratos de empleo. Schine Theatres v. United States, 334 U.S. 110 (1948), overruled on other grounds, 467 U.S. 752 (1984). En cuanto a núes-tra jurisdicción sobre cláusulas de no competencia en contratos de empleo, véase Arthur Young & Co. v. Vega III, 136 D.P.R. 157 (1994).


(15) Cuando los efectos de un acuerdo en particular no están claros, el tribunal debe cohibirse de utilizar la regla per se, especialmente cuando no pueden estudiar el efecto de la restricción impugnada. Véase Northwest Stationers v. Pacific Stationery, 472 U.S. 284, 294-298 (1985). Von Kalinowski, supra, pág. 14-10.


(16) De hecho, existen varias referencias en el expediente sobre la gran compe-tencia que existe en “ese mercado”. Una es en la carta de General Gases al señor Guillermety de 21 de septiembre de 1990: “Entendemos y reconocemos sus costos así como la competencia desmedida que existe en este campo ...”. En la Moción de Sen-tencia Sumaria, General Gases expresó, en la pág. 8, que “[d]esde entonces, General Gases ha sido un competidor activo en este mercado junto a otras compañías que se dedican al mismo giro”. Shoring, en el Informe de Conferencia con Antelación al Juicio, pág. 7, se refiere a la industria como una “de las más competidas en Puerto Rico”.